EXHIBIT 10.22

 

AMENDMENT TO THE INVESTMENT AGREEMENT ENTERED INTO ON JULY 19, 2013, BETWEEN
AMERICAN RESIDENTIAL FASTIGHETER AB (AMREFA) AND PROGREEN PROPERTIES, INC.
(PROGREEN)

 

It was agreed on March 15, 2015, to make the following amendment to the
agreement signed between the parties on July 19, 2013. The agreement will though
be considered in effect retroactively since January 7, 2015.

 

The bases of this amendment, is that in lieu of the interest referred to under
paragraph 4 in the initial agreement, the parties will future transactions what
could best be described as a joint venture for each property transaction
according to the following:

 

a)       ProGreen identifies a suitable property to purchase.

 

b)       The property is purchased either by a specific joint venture entity or
directly by American Residential GAP LLC. (ARG)

 

c)       AMREFA/ARG will provide all cost of the purchase as well as for the
renovation/upgrade/maintenance.

 

d)       If the property is designated as a rental property, a tenant will be
identified and the property will be rented. A valuation of the property will be
established based on the net rental return after deduction of property taxes,
property management fees, association fees, if applicable and insurance. The
resulting rental return will then be divided with 9.5%, resulting in the
valuation of the property for the purpose profit sharing in the property between
ARG and ProGreen. The total cost for the property up to this point, will then be
deducted from the resulting value and the difference will constitute the profit.
This resulting profit will be shared in equal parts between ProGreen and ARG.
The part corresponding to ProGreen will then be paid out in cash. EX. Purchase
price: $80,000, renovation cost $30,000, total cost $110,000. Net annual rental
return as per above, $14,000 : 9.5% = $147,000 - $110,000, net profit $37,000.
$18,500 being paid to ProGreen and $18,500 being credited to ARG, resulting in
ARG acquiring the property for a net price of $128,500. This will then in turn
result in a net rental return of 10.9% for ARG.

 

e)       If the property instead is decided to be sold in the open market, the
resulting net profit between total cost and net sales price, will be split
equally between the parties and dispersed at the time of sale to both parties.

 



  Birmingham March 15, 2015               PROGREEN PROPERTIES, INC.   AMERICAN
RESIDENTIAL FASTIGHETER AB           /s/ Jan Telander   /s/ Michael Lindstrom  
President   President

 